Nystrom v Rome Mem. Hosp., Inc. (2019 NY Slip Op 01016)





Nystrom v Rome Mem. Hosp., Inc.


2019 NY Slip Op 01016


Decided on February 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


147 CA 18-00188

[*1]ERICA L. NYSTROM, FORMERLY KNOWN AS ERICA L. WATKINS, PLAINTIFF-RESPONDENT,
vROME MEMORIAL HOSPITAL, INC., BOONVILLE FAMILY PRACTICE, DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. 


BURKE SCOLAMIERO & HURD, LLP, ALBANY (THOMAS A. CULLEN OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
SMITH, MINER, O'SHEA & SMITH, LLP, BUFFALO (CARRIE L. SMITH OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered May 22, 2017. The order, among other things, directed defendant Rome Memorial Hospital, Inc. to produce certain hospital records for in camera review. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: Defendants-appellants appeal from an order compelling defendant Rome Memorial Hospital, Inc. (Hospital) to produce for in camera review certain hospital records. Inasmuch as the Hospital already provided those records to Supreme Court, which subsequently provided them to plaintiff, we dismiss the appeal as moot because the Hospital complied with the discovery demand at issue on this appeal. Under the circumstances, the parties' rights "will not be directly affected by a determination of the appeal" (Matter of Franklin [International Bus. Machs. Corp.], 215 AD2d 759, 759 [2d Dept 1995]; see Hyman v Pierce, 145 AD3d 1224, 1224-1225 [3d Dept 2016]).
Entered: February 8, 2019
Mark W. Bennett
Clerk of the Court